lN THE SUPREME COURT OF THE STATE OF DELAWARE

CIHUSTOPHER MITCI-IELL, §
§ No. 65 7, 2015
Defendant Be1ow, §
Appellant, § Court Below-Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 1304023925
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: March 10, 2016
Decided: March l l, 2016

0 R D E R
This l l“‘ day of March 20l6, it appears to the Court that, on February 8, 20l6,

the Clerk issued a notice to show cause, by certified mail, directing the appellant to
show cause why this appeal should not be dismissed for the appellant’s failure to file
the opening brief and appendix. The appellant has not responded to the notice to
show cause within the required ten-day period and has not filed the opening brief
and appendix. Dismissal of the appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)
and 29(b), that the appeal is DISMISSED.

BY THE COURT:

 

Justice